DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 34–53 is/are pending.
Claim(s) 1–33 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0343510 A1.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07 October 2020 and 18 October 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 07 July 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: MICROPOROUS BATTERY SEPARATORS INCLUDING POLYOLEFIN LAYER AND NON-WOVEN LAYER WITH ALKYLBENZENE SULFONIC ACID LITHIUM SALT SURFACTANT, LITHIUM BATTERIES UTILIZING THE SAME, AND METHODS OF MANUFACTURE OF THE SAME.

Specification
The disclosure is objected to because of the following informalities:
The chemical compound lithium dodecyl benzene sulfonate is capitalized in paragraph [0011]. Chemical compounds are not proper nouns and should not be capitalized.  
The chemical compound tridecafluoro octane lithium sulfonate is capitalized in paragraph [0025]. Chemical compounds are not proper nouns and should not be capitalized.
Appropriate correction is required.

Claim Objections
Claim(s) 34 is/are objected to because of the following informalities:
Claim 34 ends with both a semi-colon and a period. Claim 34 should end with only a period.
Appropriate correction is required.

Claim Interpretation
Claims 35–45 and 47–49 are directly dependent from claim 1. Claim 1 is canceled. Claims 35–45 and 47–49 will be treated as being dependent from claim 34.

Claim 46 is directly dependent from claim 12. Claim 12 is canceled. Claim 46 will be treated as being dependent from claim 45.

Claims 51–53 are directly dependent from claim 17. Claim 17 is canceled. Claims 51–53 will be treated as being dependent from claim 50.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 35–49 and 51–53 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 is dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 35 is unclear.
Claim 35 recites the limitation "wherein the polyolefin layer comprises at least one membrane or layer of polyethylene." Claim 34, which claim 35 is being treated as directly dependent, recites the limitation "a polyolefin layer which comprises at least one membrane of polypropylene." It is unclear if "at least one membrane or layer of polyethylene" is in addition to or replaces "a polyolefin layer which comprises at least one membrane of polypropylene." If "at least one membrane or layer of polyethylene" is in addition to "a polyolefin layer which comprises at least one membrane of polypropylene," the Office recommends the limitation "wherein the polyolefin layer further comprises at least one membrane or layer of polyethylene."
Claim 36 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 36 is unclear.
Claim 37 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 37 is unclear.
Claim 38 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 38 is unclear.
Claim 39 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 39 is unclear.
Claim 39 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the surfactant coating."
Claim 40 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 40 is unclear.
Claim 40 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the surfactant coating."
Claim 41 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 41 is unclear.
Claim 41 recites the limitation "the coating" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "the surfactant coating."
Claim 42 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 42 is unclear.
Claim 42 recites the limitation "a weight add-on." Claim 34, which claim 42 is being treated as directly dependent, recites the limitation "a weight add-on." It is unclear if "a weight add-on" recited in claim 42 is further limiting "a weight add-on" recited in claim 34.
Claim 43 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 43 is unclear.
Claim 43 recites the limitation "a weight add-on." Claim 34, which claim 42 is being treated as directly dependent, recites the limitation "a weight add-on." It is unclear if "a weight add-on" recited in claim 43 is further limiting "a weight add-on" recited in claim 34.
Claim 44 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 44 is unclear.
Claim 45 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 45 is unclear.
Claim 45 recites the limitation "wherein the polyolefin layer comprises "multiple layers of polypropylene, or multiple layers of polyethylene and polypropylene." Claim 34, which claim 45 is being treated as directly dependent, recites the limitation "a polyolefin layer which comprises at least one membrane of polypropylene." It is unclear if one of "multiple layers of polypropylene, or multiple layers of polyethylene and polypropylene" recited in claim 45 is further limiting "at least one membrane of polypropylene."
Claim 46 is directly dependent from claim 12. Claim 12 is canceled. Therefore, the dependency of claim 46 is unclear.
Claim 47 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 47 is unclear.
Claim 48 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 48 is unclear.
Claim 49 is directly dependent from claim 1. Claim 1 is canceled. Therefore, the dependency of claim 49 is unclear.
Claim 51 is directly dependent from claim 17. Claim 17 is canceled. Therefore, the dependency of claim 51 is unclear.
Claim 51 recites the limitation "an organic or inorganic electrolyte." Claim 50, which claim 51 is being treated as directly dependent, recites the limitation "an organic or inorganic electrolyte." It is unclear if "an organic or inorganic electrolyte" recited in claim 51 is further limiting "an organic or inorganic electrolyte" recited in claim 50.
Claim 52 is directly dependent from claim 17. Claim 17 is canceled. Therefore, the dependency of claim 52 is unclear.
Claim 52 recites the limitation "an organic or inorganic electrolyte." Claim 50, which claim 52 is being treated as directly dependent, recites the limitation "an organic or inorganic electrolyte." It is unclear if "an organic or inorganic electrolyte" recited in claim 52 is further limiting "an organic or inorganic electrolyte" recited in claim 50.
Claim 53 is directly dependent from claim 17. Claim 17 is canceled. Therefore, the dependency of claim 53 is unclear.
Claim 53 recites the limitation "an organic or inorganic electrolyte." Claim 50, which claim 53 is being treated as directly dependent, recites the limitation "an organic or inorganic electrolyte." It is unclear if "an organic or inorganic electrolyte" recited in claim 53 is further limiting "an organic or inorganic electrolyte" recited in claim 50.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 35–49 and 51–53 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 35 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 35 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 36 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 36 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 37 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 37 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 38 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 38 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 39 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 39 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 40 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 40 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 41 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 41 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 42 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 42 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 43 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 43 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 44 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 44 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 45 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 45 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 46 is directly dependent from claim 12. Claim 12 is canceled. Therefore, claim 46 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 47 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 47 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 48 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 48 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 49 is directly dependent from claim 1. Claim 1 is canceled. Therefore, claim 49 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 51 is directly dependent from claim 17. Claim 17 is canceled. Therefore, claim 51 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 52 is directly dependent from claim 17. Claim 17 is canceled. Therefore, claim 52 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Claim 53 is directly dependent from claim 17. Claim 17 is canceled. Therefore, claim 53 fails to further limit the subject matter and include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 34–47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2011/0223486 A1, hereinafter Zhang) in view of Uemura (US 2013/0260207 A1).
Regarding claims 34 and 37–43, Zhang discloses a microporous battery separator for a lithium battery, comprising:
a polyolefin layer which comprises at least one membrane of polypropylene (see monolayer PP, [0029]); and
at least one non-woven layer on at least one side of the polyolefin layer (see nonwoven PP, [0029]),
wherein the non-woven layer comprises polypropylene (see nonwoven PP, [0029]), and
wherein the separator has a surfactant coating thereon (see surfactant, [0156]).
Zhang does not explicitly disclose:
wherein the surfactant coating comprises one of or a combination of lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) in a weight add-on amount of from about 1.37% to about 10.0 wt. %:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where R is an alkyl functionality having the following formula CnH2n+1 with n > 6 and Xm+ is Li+ or

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

where R1 and R2 are independently an alkyl functionality which can be CnH2n+1, with n > 6 and Xm+ is Li+;
wherein n is greater than 8 for either the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) or the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2);
wherein n is between 12 and 20 for either the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) or the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2);
wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1);
wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2);
wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) and the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2);
wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) are present in a weight add-on amount from about 2.58% to about 10%; and
wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) are present in a weight add-on amount from about 2.58% to about 4.84%.
Uemura discloses a separator has a surfactant coating thereon (see surfactant, [0137]), wherein the surfactant coating comprises one of or a combination of lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) (see surfactant, [0137]) in a weight add-on amount of from about 1.37% to about 10.0 wt. % (see surfactant, [0140]): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see lithium dodecylbenzenesulfonate, [0422]) where R is an alkyl functionality having the following formula CnH2n+1 with n > 6 and Xm+ is Li+ (see lithium dodecylbenzenesulfonate, [0422]) or 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see lithium dodecylbenzenesulfonate, [0422]) where R1 and R2 are independently an alkyl functionality which can be CnH2n+1, with n > 6 and Xm+ is Li+ (see lithium dodecylbenzenesulfonate, [0422]); wherein n is greater than 8 for either the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) or the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (see lithium dodecylbenzenesulfonate, [0422]); wherein n is between 12 and 20 for either the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) or the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (see lithium dodecylbenzenesulfonate, [0422]); wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) (see lithium dodecylbenzenesulfonate, [0422]); wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (see lithium dodecylbenzenesulfonate, [0422]); wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) and the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (see lithium dodecylbenzenesulfonate, [0422]); wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) are present in a weight add-on amount from about 2.58% to about 10% (see surfactant, [0140]); and wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) are present in a weight add-on amount from about 2.58% to about 4.84% (see surfactant, [0140]) to improve the ionic conductivity of the separator (see surfactant, [0136]). Zhang and Uemura are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the surfactant coating of Zhang with the lithium salt of a linear or branched alkylbenzene sulfonic acid of Uemura in order to improve the ionic conductivity of the separator.
Regarding claim 35, modified Zhang discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer further comprises at least one membrane or layer of polyethylene (see multilayer PO, [0034]).
Regarding claim 36, modified Zhang discloses all claim limitations set forth above and further discloses a separator:
wherein the non-woven layer comprises a non-woven layer having a melting point less than about 200° C (see PP, [0029]).
Regarding claim 44, modified Zhang discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer further comprises at least one membrane of polyethylene, polypropylene, or a combination, blend or mixture thereof (see multilayer PO, [0034]).
Regarding claim 45, modified Zhang discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer comprises multiple layers of polypropylene, or multiple layers of polyethylene and polypropylene (see multilayer PO, [0034]).
Regarding claim 46, modified Zhang discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer is selected from one of the following multilayer arrangements: PP/PP, PE/PP, PP/PE/PP, PE/PP/PE, PP/PP/PP, PP/PP/PP/PP, PE/PP/PP/PE, PP/PE/PE/PP, PP/PP/PP/PP/PP, PP/PP/PE/PP/PP, PP/PE/PP/PE/PP, PE/PP/PE/PP/PE, PP/PP/PP/PP/PP/PP, PE/PE/PP/PP/PE/PE, PP/PP/PE/PE/PP/PP, PP/PE/PP/PP/PE/PP, PE/PP/PE/PE/PP/PE, PP/PE/PE/PE/PE/PP, and PE/PP/PP/PP/PP/PE (see multilayer PO, [0034]).
Regarding claim 47, modified Zhang discloses all claim limitations set forth above and further discloses a separator:
wherein the non-woven layer further comprises polyethylene, low density polyethylene, polycarbonate, polyethylene terephthalate, polybutylene terephthalate, polymethylpentene, polystyrene, polyamide, polyimide, nylon, or a combination, blend or mixture thereof (see nonwoven PO, [0033]).

Claim(s) 48 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0223486 A1) in view of Uemura (US 2013/0260207 A1) as applied to claim(s) 34 above, and further in view of Takita et al. (US 2011/0236764 A1, hereinafter Takita).
Regarding claims 48 and 49, modified Zhang discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the separator wets by an organic or inorganic electrolyte in less than 5 seconds; and
wherein the separator wets by an organic or inorganic electrolyte in less than 1 second.
Takita discloses a separator wet be an organic or inorganic electrolyte is less than 1 second to increase the rate at which the batteries can be produced (see electrolytic solution absorption speed, [0086]). Zhang and Takita are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Zhang with the electrolytic solution absorption speed of Takita in order to increase the rate at which the batteries can be produced.

Claim(s) 50–53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2011/0223486 A1) in view of Takita (US 2011/0236764 A1).
Regarding claims 50–53, Zhang discloses a microporous battery separator comprising:
at least one polyolefin layer (see monolayer PP, [0029]); and
at least one surfactant coating or treatment therein or thereon to enhance wettability of the membrane by solvent-based electrolyte (see surfactant, [0156]).
Zhang does not explicitly disclose:
wherein the separator is wet by an organic or inorganic electrolyte in less than 20 seconds;
wherein the separator is wet by the organic or inorganic electrolyte in less than 5 seconds;
wherein the separator is wet by the organic or inorganic electrolyte in less than 1 second; and
wherein the separator is wet by the organic or inorganic electrolyte in 0.5 seconds.
Takita discloses a separator wet be an organic or inorganic electrolyte is less than 0.5 second to increase the rate at which the batteries can be produced (see electrolytic solution absorption speed, [0086]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Zhang with the electrolytic solution absorption speed of Takita in order to increase the rate at which the batteries can be produced.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 34–47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1–12 of U.S. Patent No. 10,741,814 B2, hereinafter reference patent. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1–12 of the reference patent renders obvious instant claims 34–47.
Regarding claim 34, the reference patent discloses a microporous battery separator for a lithium battery, comprising:
a polyolefin layer which comprises at least one membrane of polypropylene (C16/4–5); and
at least one non-woven layer on at least one side of the polyolefin layer (C16/L6–7),
wherein the non-woven layer comprises polypropylene (C16/L7–8), and
wherein the separator has a surfactant coating thereon (C16/L8–9),
wherein the surfactant coating comprises one of or a combination of lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) (C16/L9–22) in a weight add-on amount of from about 1.37% to about 10.0 wt. % (C16/L23–25):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (C16/L9–22)
where R is an alkyl functionality having the following formula CnH2n+1 with n > 6 and Xm+ is Li+ (C16/L9–22) or

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (C16/L9–22)
where R1 and R2 are independently an alkyl functionality which can be CnH2n+1, with n > 6 and Xm+ is Li+ (C16/L9–22);
Regarding claim 35, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer further comprises at least one membrane or layer of polyethylene (C16/L46–48).
Regarding claim 36, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the non-woven layer comprises a non-woven layer having a melting point less than about 200° C (C16/L30–32).
Regarding claim 37, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein n is greater than 8 for either the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) or the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (C16/L26–27);
Regarding claim 38, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein n is between 12 and 20 for either the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) or the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (C16/L28–29).
Regarding claim 39, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) (C16/L9–22).
Regarding claim 40, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (C16/L9–22).
Regarding claim 41, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the coating comprises the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (1) and the lithium salt of a linear or branched alkylbenzene sulfonic acid depicted in chemical structure (2) (C16/L9–22).
Regarding claim 42, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) are present in a weight add-on amount from about 2.58% to about 10% (C16/L23–25).
Regarding claim 43, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein one of or a combination of the lithium salts of a linear or branched alkylbenzene sulfonic acid depicted in the following chemical structures (1) and (2) are present in a weight add-on amount from about 2.58% to about 4.84% (C16/L23–25).
Although the reference patent does not explicitly disclose a range of about 2.58% to 4.84%, the reference patent does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 44, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer further comprises at least one membrane of polyethylene, polypropylene, or a combination, blend or mixture thereof (C16/L42–45).
Regarding claim 45, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer comprises multiple layers of polypropylene, or multiple layers of polyethylene and polypropylene (C16/L46–48).
Regarding claim 46, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the polyolefin layer is selected from one of the following multilayer arrangements: PP/PP, PE/PP, PP/PE/PP, PE/PP/PE, PP/PP/PP, PP/PP/PP/PP, PE/PP/PP/PE, PP/PE/PE/PP, PP/PP/PP/PP/PP, PP/PP/PE/PP/PP, PP/PE/PP/PE/PP, PE/PP/PE/PP/PE, PP/PP/PP/PP/PP/PP, PE/PE/PP/PP/PE/PE, PP/PP/PE/PE/PP/PP, PP/PE/PP/PP/PE/PP, PE/PP/PE/PE/PP/PE, PP/PE/PE/PE/PE/PP, and PE/PP/PP/PP/PP/PE (C16/L49–56).
Regarding claim 47, the reference patent discloses all claim limitations set forth above and further discloses a separator:
wherein the non-woven layer further comprises polyethylene, low density polyethylene, polycarbonate, polyethylene terephthalate, polybutylene terephthalate, polymethylpentene, polystyrene, polyamide, polyimide, nylon, or a combination, blend or mixture thereof (C16/L33–38).

Claim(s) 48–53 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s)1–12 of U.S. Patent No. 10,741,814 B2 in view of Takita (US 2011/0236764 A1). 
Regarding claims 48 and 49, the reference patent discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the separator wets by an organic or inorganic electrolyte in less than 5 seconds; and
wherein the separator wets by an organic or inorganic electrolyte in less than 1 second.
Takita discloses a separator wet be an organic or inorganic electrolyte is less than 1 second to increase the rate at which the batteries can be produced (see electrolytic solution absorption speed, [0086]). The reference patent and Takita are analogous art because they are directed to separators for lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of the reference patent with the electrolytic solution absorption speed of Takita in order to increase the rate at which the batteries can be produced.
Regarding claims 50–53, the reference patent discloses a microporous battery separator comprising:
at least one polyolefin layer (C16/4–5); and
at least one surfactant coating or treatment therein or thereon to enhance wettability of the membrane by solvent-based electrolyte (C16/L8–9).
Zhang does not explicitly disclose:
wherein the separator is wet by an organic or inorganic electrolyte in less than 20 seconds;
wherein the separator is wet by the organic or inorganic electrolyte in less than 5 seconds;
wherein the separator is wet by the organic or inorganic electrolyte in less than 1 second; and
wherein the separator is wet by the organic or inorganic electrolyte in 0.5 seconds.
Takita discloses a separator wet be an organic or inorganic electrolyte is less than 0.5 second to increase the rate at which the batteries can be produced (see electrolytic solution absorption speed, [0086]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Zhang with the electrolytic solution absorption speed of the reference patent in order to increase the rate at which the batteries can be produced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725